Opinion filed December 6, 2007











 








 




Opinion filed December 6, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00114-CV
                                                    __________
 
                                         ALISON COOK, Appellant
 
                                                             V.
 
                                 CALLUM
ROBERT COOK, Appellee
 

 
                                         On
Appeal from the 221st District Court
 
                                                    Montgomery
County, Texas
 
                                              Trial
Court Cause No.  XX-XXXXXXX
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
parties have filed in this court an agreed motion to dispose of this appeal. 
The parties state in their motion that the merits of this appeal are moot.  The
motion is granted in part, and the appeal is dismissed.
 
 
December 6, 2007                                                                   PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.